Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT

Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Japanese Patent No. 2018105334A to Kondo et al.  The improvement comprises a hydraulic excavator drive system with a switching valve being switched to a regeneration position when a pressure led to a pilot port of the switching valve is lower than a setting pressure and switched to a non-regeneration position when the pressure led to the pilot port of the switching valve is higher than the setting pressure, a first solenoid proportional valve that outputs a secondary pressure to the pilot port of the regeneration valve such that the regeneration valve opens at a time of arm crowding, and a second solenoid proportional valve that outputs a secondary pressure to the pilot port of the release valve such that the release valve opens at a time of arm pushing, wherein the arm pushing pilot pressure for moving the arm control valve is led to the pilot port of the switching valve for the purposes of reducing the number of solenoid valves in the case of using a pilot-type regeneration valve, a pilot-type switching valve, and a pilot-type release valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Kondo et al. is cited for the showing of a hydraulic excavator drive system with a switching valve similar to applicant's but lacking the arm pushing pilot pressure for moving the arm control valve being led to the pilot port of the switching valve
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
May 7, 2022